DETAILED ACTION
	Claims 16-20 and 22-25 are currently pending.  Claims 16-20 and 22-23 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
 Withdrawn Rejections
The prior objection of claim 24 is withdrawn as a result of Applicant using the correct identifiers.  
The prior rejection under 112 (d) is withdrawn as claim 21 has been canceled.
Examiner’s Note
Applicant's amendments and arguments filed 01/11/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 01/11/2022, it is noted that claims 16 and 22 have been amended.
	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 112 -New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 contains the newly added limitation “wherein the phospholipid component is present in a concentration of at least about 4% w/w based on the total weight of the formulation” and claim 22 contains limitation of “in a concentration of at least about 5% w/w”.  Support can be found in the instant specification for about 0.01% w/w to about 10% w/w, and about 4% w/w or about 5% w/w [0019], however support cannot be found for the “at least about 4% w/w/ based on total weight of the formulation” or “at least about 5% w/w” as the instant specification does not teach or suggest a phospholipid range with no upper concentration limitation.  The instant specification is directed to ranges with a specific upper limit or a single specific concentration.   No support in the instant specification has been alleged by Applicant for the broader instantly claimed embodiment.
Alternatively, if Applicant believes that support for claim 1, drawn to “wherein the phospholipid component is present in a concentration of at least about 4% w/w based on the total weight of the formulation'', is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2012/0214878 (Applicant provided). 
Regarding claim 16-17 and 22, the limitation of a topical phospholipid cream formulation prepared according to the steps of preparing an aqueous phase, repairing an oil phase, mixing the oil phase and aqueous phase to form an emulsion, introducing at least one mixture comprising a phospholipid component to the emulsion to form an emulsion composition; adjusting the pH of the emulsion composition to physical pH; and homogenizing the emulsion composition to disperse the phospholipid component into the aqueous phase and form the optical phospholipid formulation, wherein the phospholipid component includes an anionic mole fraction of between from about 20 mole percent to about 100 mole percent of one or more net anionic phospholipid molecules with the remind balance of the phospholipid component including one or more neutral zwitterionic phospholipid at the physiological pH, wherein the topical phospholipid formulation is a cream is met by the ‘878 publication teaching a cream or gel used for application to the skin in the form of a sanitizer containing an anionic phospholipid (abstract).  The composition is taught to include alcohol, phospholipid, emollient, emulsifier, rheology modifier and water [0019].  The pH is taught to be 6.8 to 8 [0021] (reads on physiological per instant claim 18), the phospholipids are taught to include the elected phosphatidyl glycerides, specifically dipalmitoylphosphatidylglycerol [0024], wherein the phospholipid is the only one present it would be 100 mole percent.  The components are taught as mixed until a homogenous solution is obtained [0038].
Regarding the specific order of steps, the ‘878 publication teaches the ingredients forming into a topical formulation which is in cream form and therefore meets the instant claims.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding the limitation of wherein the phospholipid component is present in a concentration of at least about 4% w/w based on the total weight of the formulation is met by the ‘878 publication teaching the anionic phospholipid in an amount of at least 0.01 percent by weight of the total formulation (claim 1), thus overlapping with the claim range.  The ‘878 publication additionally teaches the upper limitation to be approximately 3.5 weight percent [0025] or 0.1 to 3.0 weight percent [0026].  The instant claims contain “about” language regarding the 4 w/w% thus allowing for amount above and below the claimed amount.  The instant specification does not contain a definition of about, thereof the approximately 3.5 w/w% taught by the ‘878 publication is deemed to read on the instant claimed “at least about 4 w/w%”.  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
The limitation of wherein the topical phospholipid formation is a cream is met by the ‘878 publication teaching the invention is a gel or cream (abstract).
	Regarding claim 18, the limitation of wherein the physiological pH is from about 9.0 to about 5.0 is met by the ‘878 publication teaching a pH of from 7.25 to 7.75 [0021].  
Regarding claim 19, the limitation of further comprising one or more of the viscosity modifiers, emulsifier, antioxidant, vitamin, solvent, fragrance, preservative, base, acid, carrier or any combination thereof is met by the ‘878 publication teaching the formulation comprises water [0019] and crosslinked polyacrylate polymer as suitable thickening agents [0031].
Regarding claim 20, the limitation of wherein the carrier is water an alcohol is met by the ‘878 publication teaching water and cetyl alcohol ([0019], [0029]).
Regarding claim 23, the limitation of wherein the phospholipid component comprises one or more phospholipids including the elected phosphatidylglycerol is met by the ‘878 publication teaching the phospholipids are taught to include the elected phosphatidyl glycerides, specifically dipalmitoylphosphatidylglycerol [0024], wherein the phospholipid is the only one present it would be 100 mole percent.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (cream form containing 100% anionic phospholipid, water and alcohol in the claimed pH range), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (for example, cream form containing 100% anionic phospholipid, water and alcohol in the claimed pH range) from within the prior art disclosure of the ‘878 publication to arrive at the instantly claimed topical phospholipid formulation “yielding no more than one would have expected from such an arrangement”.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0214878 as applied to claims 16-20 and 22-23 and in further view of WO 2013/092023 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 16-23 are taught by the ‘878 publication.  
Regarding claim 16, the ‘878 publication teaching antimicrobial sanitizing composition in the form of a gel or cream (abstract).  The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils such as the elected cetyl alcohol ([0029], [0038]) and mixing until homogenous solution is obtained.  A separate solution of water and water soluble components such as moisturizers is mixed until homogenous.  The two solutions are combined, the solution is vigorously agitated until homogenous and the pH is adjusted [0038] wherein the desired pH is taught to be 6.8 to 8 [0037], which is the claimed pH level (see instant claim 2).  Thus the ‘878 publication teaches the need for thorough mixing to combine components, reading on homogenizing the emulsion.  Upon mixing thorough each component will go into the phase to which it is attracted, thus reading on disperse the phospholipid component into the aqueous phase, absent factual evidence to the contrary. 
The ‘878 publication does not specifically teach introducing at least one mixture comprising a phospholipid component to the emulsion to form an emulsion composition.
The ‘023 publication teaches an oil in water emulsion comprising an aqueous phase and a dispersed oil phase wherein the emulsion contains 0.05 to 1% phospholipids.  The process includes adding phospholipids to the final emulsion to obtain a very stable oil in water emulsion containing phospholipids (abstract).  Phospholipids are an example of an emulsifier that is widely used to stabilize oil in water emulsions (page 3, first paragraph).  The steps including preparing the oil in water emulsion followed by adding phospholipids in the final emulsion (page 4, lines 1-7).  Phospholipids can hamper the formation of oil droplet network, this destabilizing effect of phospholipids can be negated by adding the phospholipids to an oil in water emulsion that already contains the finely ground pulse seed (page 4, lines 25-35).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to add the phospholipids as taught by the ‘878 publication after the formation of the emulsion because the ‘023 publication teaches the phospholipids to be added after the mixing of the oil in water to form the emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in added the phospholipid after the emulsion being formed as the ‘023 publication and the ‘878 publication are both directed to emulsion formulations containing a water phase and a phase which includes oil, wherein the phases are mixed and phospholipids are added, thus the ‘023 publication and the ‘878 publication are both directed to compositions containing the same ingredients in the same final form, and emulsion.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to add the phospholipid after mixing the emulsion because the ‘023 publication teaches that phospholipids can hamper formation of oil droplet network and added the phospholipids after the emulsion is formed can form a stable emulsion, thus one of ordinary skill in the art before the filing date of the claimed invention would be motivated to add the phospholipids after forming the emulsion in order to obtain the stabilized emulsion form, and would have an expectation of success as the ‘023 publication teaches addition of the phospholipid after formation of the emulsion is known at the time the claimed invention was made.

Claims 16-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/092023 (previously applied) in view of US 5,139,803.
	Regarding claim 16-17 and 22, the limitation of a topical phospholipid cream formulation comprising the steps of: preparing an aqueous phase; preparing an oil phase; mixing the oil phase and the aqueous phase to form an emulsion; introducing at least one mixture comprising a phospholipid component to the emulsion to form an emulsion composition; adjusting the pH of the emulsion composition to a physiological pH and homogenizing the emulsion composition to form the topical phospholipid formulation is met by the ‘023 publication teaching edible oil in water emulsion comprising phospholipids wherein the phospholipids are added to the final emulsion to obtain a stable oil in water emulsion (abstract). The pH is taught as adjusted to 5.5 or less in the oil in water emulsion (page 15, lines 30-35), which is the physiological pH range per instant claim 18.  The aqueous dispersion is taught as prepared, the oil is taught as added to the aqueous dispersion to produce an oil in water mixture and mixing (page 16, lines 1-6), this teaches the steps of preparing the water phase, the oil phase is provided thus prepared.  It teaches mixing the phases to form an emulsion and adjusting the pH of the emulsion.  The phospholipid is taught as added to the final emulsion, thus addition after formation of the emulsion to form the composition through mixing (page 17, lines 20-25), thus teaching homogenizing the emulsion.  The phospholipid is taught to be egg lecithin (page 1, lines 1-5).  It is noted that the ‘023 publication teaches the claimed phospholipid and the step of mixing, thus the phospholipid would disperse in the aqueous phase, absent factual evidence to the contrary.
	Regarding the limitation of a topical phospholipid, the ‘023 publication teaches the composition to contain the claimed ingredients formed in the same method and thus would be capable of the claimed intended use of application topically.  Additionally the ‘023 publication is directed to edible emulsions such as mayonnaise which is capable of being applied topically, absent factual evidence to the contrary.
The limitation of wherein the topical formulation is a cream is met by the ‘023 publication teaching the mayonnaise obtained has a creamy smooth glossy appearance (page 18, lines 20-25).
Regarding the limitation of wherein the phospholipid component is present in a concentration of at least about 4 w/w%, at least 5% w/w based on the total weight of the formulation is met by the ‘023 publication teaching the emulsion to have 0.05 to 1% phospholipids by weight of the emulsion (page 14, lines 25-30), wherein the phospholipids are more broadly taught to be present in a concentration of at least 0.1 wt% (page 7, lines 30-35), thus overlapping with the instant claim range.  The ‘023 publication additionally teaches wherein the phospholipids may be incorporated therein 0.1 to 10wt% of the aqueous phase (page 3, lines 25-30) wherein the aqueous phase is 15-95 wt% (page 3, lines 30-35), thus teaching up to 9.5 wt% phospholipids.  The phospholipids are taught to affect the stability of the emulsion (page 8, lines 15-30).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of phospholipid in the emulsion as the phospholipids are taught to affect the stability of the emulsion and additionally the phospholipids are taught in a range, thus an optimizable parameter.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding claim 18, the limitation of wherein the physiological pH is from about 9.0 to about 5.0 is met by the ‘023 publication teaching the pH adjusted to between 2 and 5.5 (page 16, lines 5-15).
	Regarding claims 19, the limitation of further comprising the step of introducing one or more preservative to the emulsion composition is met by the ‘023 publication teaching optional ingredients include preservatives added to the emulsion (page 13, lines 5-15).  
	Regarding claim 20, the limitation of wherein the mixture further comprises at least one carrier is met by the ‘023 publication teaching the composition incudes water and thus contains a carrier.  

	The ‘023 publication does not specifically teach wherein the phospholipid component includes an anionic mole fraction of between from about 20 mole percent to about 100 mole percent of one or more net anionic phospholipid molecules with the remaining balance of the phospholipid comprising including one or more neutral zwitterionic phospholipids at the physiological pH (claim 16-17) selected from a group including phosphatidyl glycerol (claim 23).  
	The ‘803 patent teaches a food-compatible liposome is prepared using a phospholipid in an aqueous solution.  The composition is taught to include flavorants, preservatives and antioxidants and can contain oils and be in the form of an emulsion (abstract).  The phospholipids used are taught to include lecithin and dipalmitoyl phosphatidylglycerol (claim 30) wherein phosphatidyl glycerol is the elected phospholipid.
It would have been obvious to one of ordinary skill in the art to substitute a first phospholipid as taught by the ‘023 publication with a second phospholipid, dipalmitoyl phosphatidylglycerol, as taught by the ‘803 patent with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
	One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘023 publication teaches the phospholipid to be lecithin and the ‘803 patent teaches the interchangeability of dipalmitoyl phosphatidylglycerol and lecithin, thus providing a reasonable expectation of success in using the elected phospholipid as the sole phospholipid and thus being 100% anionic.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in substituting dipalmitoyl phosphatidylglycerol for lecithin as the ‘023 publication is directed to lecithin being used in an oil in water emulsion for food compositions and the ‘803 patent teaching dipalmitoyl phosphatidylglycerol or lecithin as phospholipids to be used in food compositions to be used in oil in water emulsions, thus providing an expectation of success as both phospholipids are taught to be used in food products for emulsification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,161,531 in view of 2012/0214878. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘531 patent are directed to a cream composition (emulsion) which contains an anionic phospholipid, water phase and oil phase taught by the ‘531 patent using emulsifying agents to form a cream emulsion which necessitates an oil and water phase and wherein the pH is in the range from 7 to 8 and may be applied topically.  The ‘531 patent does not specifically teach the inclusion of water.  The ‘878 publication teaches a hand sanitizer composition which includes water, oil and a phospholipid [0019].  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use water in the composition taught by the ‘531 patent as the ‘878 publication teaches that it is known to use water in hand sanitizer compositions which comprise alcohol and phospholipids. 

Claims 16-20 and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,775,344 in view of 2012/0214878. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘344 patent are directed to a cream composition (emulsion) which contains an anionic phospholipid, water phase and oil phase taught by the ‘344 patent using emulsifying agents to form a cream emulsion which necessitates an oil and water phase and wherein the pH is in the range from 7 to 8 and may be applied topically. The ‘344 patent does not specifically recite the inclusion of water.  The ‘878 publication teaches a hand sanitizer composition which includes water, oil and a phospholipid [0019].  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use water in the composition taught by the ‘344 patent as the ‘878 publication teaches that it is known to use water in hand sanitizer compositions which comprise alcohol and phospholipids. 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	103 over the ‘878 publication:
	Applicant argues the ‘878 publication is a two-step process of preparing hand sanitizer and not a cream.  It would not and could not result in a topical emulsion because it fails to each or suggest any step that would disperse anionic phospholipids in an aqueous phase and not form any sort of topical cream.  One skilled in the art of preparing topical formulations understand that one cannot simply add phospholipids at any point in an emulsion preparation and obtain a desired formulation.
In response, the ‘878 publication teaches the formulation in the form of a cream (abstract). The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils such as the elected cetyl alcohol ([0029], [0038]) and mixing until homogenous solution is obtained.  A separate solution of water and water soluble components such as moisturizers is mixed until homogenous.  The two solutions are combined, the solution is vigorously agitated until homogenous and the pH is adjusted [0038] wherein the desired pH is taught to be 6.8 to 8 [0037], which is the claimed pH level (see instant claim 2).  Thus the ‘878 publication teaches the need for thorough mixing to combine components, reading on homogenizing the emulsion.  Upon thorough mixing each component will go into the phase to which it is attracted, thus reading on disperse the phospholipid component into the aqueous phase, absent factual evidence to the contrary. Applicant has provided no evidence to the contrary.
	Applicant argues that the amended claims recite at least about 4% w/w based on total weight of the formulation.  The ‘878 publication clearly fails to teach or suggest such a level of phospholipids.
In response, the ‘878 publication teaching the anionic phospholipid in an amount of at least 0.01 percent by weight of the total formulation (claim 1), thus overlapping with the claim range.  The ‘878 publication additionally teaches the upper limitation to be approximately 3.5 weight percent [0025] or 0.1 to 3.0 weight percent [0026].  The instant claims contain “about” language regarding the 4 w/w% thus allowing for amount above and below the claimed amount.  The instant specification does not contain a definition of about, thereof the approximately 3.5 w/w% taught by the ‘878 publication is deemed to read on the instant claimed “at least about 4 w/w%”.  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
	103 over the ‘878 publication and the ‘023 publication:
	Applicant argues the ‘878 publication and the ‘023 publication fails to teach the method of preparation steps of claim 1, specifically of homogenizing the emulsion composition to disperse the phospholipid component into the aqueous phase and form the topical phospholipid formulation.  The ‘878 publication specifically teaches a two-step process.
In response, the ‘878 publication teaches the formulation in the form of a cream (abstract). The process for preparation includes surfactants, emollients and other incidental additives added to the alcohol, wherein emollients are taught to include oils such as the elected cetyl alcohol ([0029], [0038]) and mixing until homogenous solution is obtained.  A separate solution of water and water soluble components such as moisturizers is mixed until homogenous.  The two solutions are combined, the solution is vigorously agitated until homogenous and the pH is adjusted [0038] wherein the desired pH is taught to be 6.8 to 8 [0037], which is the claimed pH level (see instant claim 2).  Thus the ‘878 publication teaches the need for thorough mixing to combine components, reading on homogenizing the emulsion.  Upon thorough mixing each component will go into the phase to which it is attracted, thus reading on disperse the phospholipid component into the aqueous phase, absent factual evidence to the contrary. Applicant has provided no evidence to the contrary.
	Applicant argues the ‘023 publication fails to teach any anionic phospholipid.
	In response, the ‘878 publication teaches the ‘878 publication teaching phospholipids which are anionic which includes phophoglycerides including dipalmitoylphosphatidyglycerol [0024].
	Applicant argues the ‘878 publication relies on low molecular weight alcohols at a content of at least 55 wt%.  Such an alcohol content would dissolve all of the remaining components to product a clear liquid similar to water.  This is why the concentration of phospholipids must be held under 3.5 wt% to produce a clear liquid.
	In response, the instant claims do not limit the materials present and thus would allow for the alcohol taught by the ‘878 publication.  The concentration of phospholipids is addressed above.  Further, the ‘878 specifically recites a cream formulation which is to be applied to the skin (abstract), thus teaching topical application.
	Applicant argues alcohols would dry the skin which is in direct opposition to the topical formation produced by the claimed process.  The alcohols of the ‘878 publication are defined as C1 to C4 alcohols, one skilled in the art would appreciate C1 is methanol and is toxic.  The instantly claimed process does not incorporate C1-C4 alcohols and the ‘878 publication would not have predictably led one skilled in the art to anionic phospholipids which may modify the skin surface and prevent water evaporation.
In response, as noted by Applicant the ‘878 publication does not require methanol but includes other alcohols such as C2 (ethanol).  Further the ’878 publication teaches the application of the cream composition to the skin (abstract) wherein the phospholipids are selected from a group which includes the claimed dipalmitoylphosphatidylglycerol [0024], wherein the ‘878 publication teaches the inclusion of moisturizers to provide protection from drying of skin, teaching a known problem which the ‘878 publication remedies.  In response to applicant's argument that the ‘878 publication does not teach humidify of the skin and prevention of water evaporation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further the instant claims are directed to a composition containing claimed ingredients and includes product by process steps.  The instant claims do not contain limitations which are directed to humidifying the skin surface and prevent water evaporation, thus Applicant is arguing limitations not present in the instant claims.
	Applicant argues the ‘023 publication phospholipid component contains the full fraction of neutral phospholipids from egg.  Applicant has determined that the neutral phospholipids interfere with the properties of the phospholipid component in topical formulation and instead utilize an anionic mole fraction.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘878 publication teaches the use of the elected anionic surfactant, dipalmitoylphosphatidylglycerol [0024] wherein the phospholipid is the only one present it would be 100 mole percent. 
Double Patenting:
Applicant argues the ‘344 patent and the ’531 patent are not commonly owned or subject to a join research agreement and thus the double patenting rejection is improper.
In response, the instant application and the ‘344 patent and the ‘531 patent all contain an overlapping inventor, Hridaya N. Bhargava.   The double patenting rejection require at least one common inventor, common applicant and/or are commonly assigned/owed or non-commonly assigned/owned by subject to a join research agreement (MPEP 1504.06).  Since the instant application and the ‘344 patent and the ‘531 patent contain an overlapping inventor the double patenting rejection is proper and maintained. 
Applicant argues the rejection over the ‘878 publication.
In response, the arguments regarding the ‘878 publication are addressed when first presented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613